Exhibit 10.2

ACKNOWLEDGMENT, CONSENT AND AFFIRMATION OF GUARANTORS


The undersigned Guarantors hereby (i) acknowledge and consent to the terms and
conditions of the Omnibus Amendment to Promissory Notes (the “Agreement”) to
which this Acknowledgment, Consent and Affirmation is attached, (ii) affirm
their obligations under their respective guaranty, pledge, and/or indemnity in
favor of the Lender and/or under any agreement under which any of the Guarantors
has granted to the Lender a lien or security interest in any of its real or
personal property, (iii) acknowledge and consent to the Agreement and agree to
be bound by and hereby join in the general release in favor of Lender set forth
in Paragraph 6 of the Agreement, which is hereby incorporated by this reference
as though fully set forth herein, and agree that each of the Guarantors shall be
Releasing Parties thereunder, and (iv) confirm that such guaranty and other
agreements, including but not limited to any jury trial waivers and judicial
reference provisions contained in the Loan Documents, remain in full force and
effect, without defense, offset, or counterclaim notwithstanding the terms and
conditions of the Agreement.  Capitalized terms used herein shall have the
meanings specified in the Agreement.

Although each of the undersigned has been informed of the terms of the
Agreement, each understands and agrees that the Lender has no duty to so notify
the undersigned or any other guarantor/pledgor/indemnitor or to seek this or any
future acknowledgment, consent or affirmation, and nothing contained herein
shall create or imply any such duty as to any transactions, past or future.

 

Dated as of August 24, 2020

 

GUARANTORS:

 

1st DETECT CORPORATION

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

ASTROTECH TECHNOLOGIES, INC.

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

 

 